USCA4 Appeal: 20-4531      Doc: 23         Filed: 07/21/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-4531


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        JAMAL DEMARCUS LATIMER,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Anderson. Donald C. Coggins, Jr., District Judge. (8:19-cr-00181-DCC-3)


        Submitted: June 30, 2022                                          Decided: July 21, 2022


        Before WYNN, RUSHING, and HEYTENS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Ray Coit Yarborough, Jr., LAW OFFICE OF RAY COIT YARBOROUGH,
        JR., Florence, South Carolina, for Appellant. Sloan Price Ellis, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
        for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-4531      Doc: 23         Filed: 07/21/2022      Pg: 2 of 4




        PER CURIAM:

               Jamal Demarcus Latimer pled guilty to conspiracy to possess multiple controlled

        substances with intent to distribute, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), 846.

        The district court sentenced Latimer to 210 months’ imprisonment. On appeal, Latimer’s

        counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that

        there are no meritorious grounds for appeal, but questioning whether Latimer’s sentence is

        reasonable. Latimer did not file a pro se supplemental brief, and the Government has

        elected not to respond to the Anders brief. We affirm.

               We    review    a   sentence    for   reasonableness,    applying    “a   deferential

        abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 41 (2007). This review

        entails consideration of both the procedural and substantive reasonableness of the sentence.

        Id. at 51. In determining procedural reasonableness, we consider whether the district court

        properly calculated the defendant’s Sentencing Guidelines range, gave the parties an

        opportunity to argue for an appropriate sentence, considered the 18 U.S.C. § 3553(a)

        factors, and sufficiently explained the selected sentence. Id. at 49-51. If there are no

        procedural errors, then we consider the substantive reasonableness of the sentence,

        evaluating “the totality of the circumstances.” Id. at 51. A sentence is presumptively

        substantively reasonable if it “is within or below a properly calculated Guidelines range,”

        and this “presumption can only be rebutted by showing that the sentence is unreasonable

        when measured against the 18 U.S.C. § 3553(a) factors.” United States v. Louthian, 756

        F.3d 295, 306 (4th Cir. 2014).



                                                     2
USCA4 Appeal: 20-4531      Doc: 23         Filed: 07/21/2022      Pg: 3 of 4




               Latimer questions whether the district court erred in applying sentencing

        enhancements for knowingly misrepresenting or marketing as another substance a mixture

        or substance containing fentanyl and for possessing a firearm in connection with a

        controlled substance offense. We review the district court’s findings of fact for clear error

        and its legal conclusions de novo. United States v. Fluker, 891 F.3d 541, 547 (4th Cir.

        2018). We conclude that, based on the findings of the presentence report adopted by the

        district court, the court did not err in applying a four-level enhancement under U.S.

        Sentencing Guidelines Manual § 2D1.1(b)(13), as Latimer participated in a scheme to

        knowingly market as another substance a substance containing fentanyl. We similarly

        conclude that the district court did not err in applying a two-level enhancement under

        USSG § 2D1.1(b)(1) for possessing a firearm in connection with a controlled substance

        offense. The enhancement is supported by evidence that firearms and drug distribution

        paraphernalia were recovered from Latimer’s residence, which was linked to the drug

        conspiracy. See USSG § 2D1.1(b)(1) & cmt. n.11(A); United States v. Manigan, 592 F.3d

        621, 629 (4th Cir. 2010). Latimer points to nothing in the record suggesting that the

        connection between the firearms and his drug distribution activity was “clearly

        improbable.” United States v. Bolton, 858 F.3d 905, 912 (4th Cir. 2017) (quoting USSG

        § 2D1.1(b)(1) cmt. n.11(A)).

               Further, we discern no other procedural error, as the district court correctly

        calculated Latimer’s Guidelines range, afforded the parties an opportunity to address the

        court, considered the § 3553(a) factors, and thoroughly explained its reasons for imposing



                                                     3
USCA4 Appeal: 20-4531         Doc: 23      Filed: 07/21/2022     Pg: 4 of 4




        the sentence.   Finally, nothing in the record rebuts the presumption that Latimer’s

        below-Guidelines-range sentence is substantively reasonable.

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious grounds for appeal. We therefore affirm the criminal judgment. This

        court requires that counsel inform Latimer, in writing, of the right to petition the Supreme

        Court of the United States for further review. If Latimer requests that a petition be filed,

        but counsel believes that such a petition would be frivolous, then counsel may move in this

        court for leave to withdraw from representation. Counsel’s motion must state that a copy

        thereof was served on Latimer.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       AFFIRMED




                                                     4